PER CURIAM.
The trial court found that appellant’s motion was facially insufficient in that it did not contain the information required by rule 3.850(c), Florida Rules of Criminal Procedure, did not allege that he would not have been adjudged a habitual offender absent the stipulation, and did not set forth the mitigation factors which should have been considered at sentencing. We agree and affirm. See Mitchell v. State, 581 So.2d 990 (Fla. 1st *1147DCA 1991); Ricco v. State, 474 So.2d 327 (Fla. 4th DCA 1985).
Because the time for filing a rule 3.850 motion has not yet run, our affirmance is without prejudice to the appellant’s ability to file a second, sufficiently detailed motion. Davis v. State, 627 So.2d 112, 113 (Fla. 1st DCA 1993).
DELL, C.J., and GLICKSTEIN and STONE, JJ., concur.